Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 30, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143839 & (53)(57)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  AARON RICHARD,                                                                                            Mary Beth Kelly
           Plaintiff-Appellee,                                                                              Brian K. Zahra,
                                                                                                                       Justices

  v                                                                  SC: 143839
                                                                     COA: 297353
                                                                     Wayne CC: 10-000273-CZ
  SCHNEIDERMAN & SHERMAN, P.C.,
           Defendant-Appellee,
  and
  GMAC MORTGAGE, and MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS,
  INC.,
           Defendants-Appellants.

  _________________________________________/

          By order of December 29, 2011, the proceedings in this case were stayed by the
  filing of a petition in bankruptcy. On order of the Court, the bankruptcy stay having been
  lifted, the motion to reopen the case is GRANTED. The application for leave to appeal
  the August 25, 2011 judgment of the Court of Appeals is considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the
  Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration
  in light of Residential Funding Co, LLC, f/k/a Residential Funding Corp v Saurman, 490
  Mich ___ (decided November 16, 2011). The motion for peremptory reversal is
  DENIED.

        MARILYN KELLY, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 30, 2012                    _________________________________________
         t0123                                                                  Clerk